Citation Nr: 1608151	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  15-13 138	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to February 1974.  He died in June 2013, and the appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in June 2013.  The death certificate lists the immediate cause of death as a stroke, with other significant conditions contributing to death being hypertension and chronic kidney disease.  These disorders began many years after service and were not caused by any incident of service, including exposure to contaminated water at Camp Lejeune.  

2.  During the Veteran's lifetime, service connection was established for hearing loss and tinnitus.  The established service-connected disorders did not, singly or jointly with another disability, cause or contribute to his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The Board notes that the appellant's claim for cause of the Veteran's death was filed with a VA Form 21-534EZ.  The VA form contains standard language that satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

A VA medical opinion was obtained in October 2014.  A Veterans Health Administration (VHA) expert medical opinion was then obtained in January 2016.  The VHA opinion is sufficient evidence for deciding the claim.  The opinion is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, contains informed statements regarding the scientific issues pertaining to exposure to contaminated drinking water and chemicals at Camp Lejeune, and contains reasoned explanations.  Thus, VA's duty to assist has been met.  


II. Service Connection for Cause of Death

Legal Criteria

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system.  See VBA Manual M21-1, IV.ii.2.C.5.o. (2015).

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

(The Board notes that there is a pending, but yet to be finalized or implemented, proposal to add the following diseases as presumptively service connected to contaminated drinking water at Camp Lejeune:  kidney cancer; liver cancer; non-Hodgkin lymphoma; leukemia; multiple myeloma; scleroderma; Parkinson's disease; and aplastic anemia/myelodysplastic syndromes.)

Evidence

During the Veteran's lifetime, service connection was established for hearing loss and tinnitus.  There is no contention that these service-connected disabilities had any relationship to his death nor is such a theory reasonably raised by the record.

The Veteran's service treatment records do not show treatment for a stroke, hypertension, or kidney disease.  The separation examination in February 1974 noted blood pressure as 118/72.  Heart and genitourinary systems examinations were normal.  A March 1978 Marine Corps Reserves physical noted hypertension.

The Veteran died in June 2013.  The death certificate lists the immediate cause of death as a stroke, with other significant conditions contributing to death being hypertension and chronic kidney disease.  

The appellant contends that the Veteran's death is related to exposure to contaminated water at Camp Lejeune, where he was stationed at various times, including in 1955, 1956, 1959, 1960, and from 1971 to 1974.

As noted above, kidney cancer and renal toxicity are among the diseases that are in the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  

An October 2014 opinion from a VA doctor of osteopathy stated that the Veteran had identifiable risk factors for developing kidney disease, including obesity, hypertension, age greater than 60 years, and coronary artery disease.  This VA physician stated that "exposure to contaminated water at Camp Lejeune is not likely a risk factor for the development of chronic kidney disease in this Veteran, since there is no medical literature supporting progression of kidney disease due to past environmental exposures to organic solvents, and there are multiple risk factors which can result in chronic kidney disease, unrelated to his exposure to [Camp Lejeune Contaminated Water]."

The appellant has submitted information from internet sources describing an association between TCE exposure and renal toxicity.  Specifically, she submitted a study that measured elevated levels of kidney injury molecule-1 among Chinese factory workers exposed to trichloroethylene that showed a toxic effect of inhaled TCE on the kidney at concentrations below the OSHA limit.

In January 2016 the Board obtained a VHA expert medical opinion from a physician, T.E.G., M.D., M.P.H., who reviewed the claim file, including the evidence submitted by the appellant.  Dr. G. is listed as a subject matter expert for the Camp Lejeune Contaminated Water Project.  Dr. G. stated that:

After review of the medical chart and the rebuttal evidence submitted, it is my opinion that the Veteran's chronic kidney disease as noted on his death certificate as contributing to his death is less likely than not caused by service, including exposure to contaminated drinking water and or chemicals at Camp Lejeune.  

Dr. G. noted that the Veteran's service treatment records:

find no evidence of renal disease.  The article cited as a rebuttal to the previous CME exam does not address whether low dose solvents at the level detected in CL [Camp Lejeune] cause renal disease...Given the lack of renal disease found in the [service treatment records], given the lack of information in the world medical literature linking low dose CLCW solvents causally with renal disease in the low doses measured at CL, and given the Veteran's non-CLCW risk factors of age, hypertension, obesity (elevated BMI>30), prostate enlargement with obstructive uropathy, and former smoking status (with coronary artery disease), the above medical opinion was provided.

Dr. G. went on to address the study submitted by the appellant.  He noted that the study did not address permanence of renal disease, progression of renal disease, or progression of renal disease many years after exposure has ceased; the exposures in the study were much higher than in the cited study pertaining to Camp Lejeune; the exposure in the study was airborne rather than waterborne; and recent publications dispute whether the KIM-1 test cited by the study's authors reflect true kidney disease.
Analysis

The evidence of record supports that the Veteran has active service in Camp Lejeune within the stated time period for contaminated water exposure, and exposure to contaminated water is presumed as there is not affirmative evidence to the contrary.  The Board acknowledges that kidney cancer and renal toxicity are in the category of limited/suggestive evidence of an association with this exposure to chemical contaminants.  However, the Veteran did not have kidney cancer, and the appellant has submitted no competent nexus evidence relating the Veteran's chronic kidney disease to his service, and competent medical evidence establishing a negative nexus is of record.

The January 2016 VHA physician opined that chronic kidney disease as noted on the Veteran's death certificate as contributing to his death was less likely than not caused by service, including exposure to contaminated drinking water and or chemicals at Camp Lejeune.  The VHA physician reviewed the Veteran's claims file, cited pertinent medical literature as well as the evidence supplied by the appellant, and provided rationales for his opinions.  His opinion was based on a clearly explained rationale:  the lack of renal disease found in service, the lack of information in the world medical literature linking low dose CLCW solvents causally with renal disease in the low doses measured at Camp Lejeune, and the Veteran's risk factors of age, hypertension, obesity, prostate enlargement with obstructive uropathy, and former smoking status with coronary artery disease.  

His opinion is consistent with the opinion provided by the VA physician in the October 2014 statement.  The Board finds that opinion provided by the VHA physician is highly persuasive in light of the comprehensive explanation based on the record.  The opinion is therefore highly probative as to the nexus question between the Veteran's kidney disease and active service.

The Board notes that there is no evidence of a stroke, kidney disease, or hypertension during the Veteran's period of service or for years after service.  A post-active service examination references hypertension, but there is not even an indication it manifested during active service or within a year of separation.  The probative medical evidence does not suggest that any such disorders were related service.  

There are no medical opinions other than the October 2014 VA physician's report and the January 2016 VHA physician's report in the claims file, and the treatment records do not provide contrary evidence.  Thus, there are no medical opinions in the claims file attributing the Veteran's kidney disease, stroke, or hypertension to his active military service, to include his in-service contaminated water exposure.  The medical evidence of record, as a whole, does not substantiate the appellant's lay assertions that the Veteran's active military experience, including his exposure to contaminated water, caused his death. 

In reaching this decision, the Board has considered the appellant's statements and belief that the Veteran's kidney disease is related to his active military service, to include his presumed in-service contaminated water exposure.  It is true that the appellant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, kidney disease is a complex disease entity that requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.

In summary, the Veteran's service-connected disabilities, hearing loss and tinnitus, did not cause or result in his death.  The Board finds that the probative evidence of record does not show that a disorder incurred in or aggravated by the Veteran's active military service either caused or contributed substantially or materially to his death.  While the Veteran is presumed to have been exposed to contaminated water at Camp Lejeune, the greater weight of competent medical evidence is against finding that such exposure caused the Veteran's stroke, hypertension, or kidney disease.  The benefit-of-the-doubt rule does not apply as the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, service connection for the cause of the Veteran's death is not warranted.  


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


